United States Court of Appeals
                                                                Fifth Circuit

               IN THE UNITED STATES COURT OF APPEALS
                                                             F I L E D
                       FOR THE FIFTH CIRCUIT                 November 5, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-40100
                           Summary Calendar


BRUCE LEE WILLIS,


                                     Plaintiff-Appellant,

versus

DIRECTOR TEXAS DEPARTMENT OF CRIMINAL JUSTICE; WARDEN,
Telford Unit; DON KASPAR, Regional Program Administrator;
B. PIERCE, Regional Program Administrator; UNKNOWN WEST,
Chaplain; ET AL.,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:02-CV-211
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Bruce Lee Willis, Texas prisoner # 717354, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaints based on his failure to exhaust his prison

administrative remedies.    The district court read Willis’s

complaints as stating that he had not exhausted and the court




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40100
                                -2-

dismissed because Willis did not provide documentation verifying

that he had exhausted.

     However, while Willis checked on the complaint forms that he

did not exhaust both steps of the prison grievance procedure, he

asserted further that the prison refused to answer or return his

Step 2 grievances.   If Willis filed Step 2 grievances as his

liberally-construed complaints allege, then he complied with

Texas’ two-step grievance procedure, and the grievances are

deemed exhausted when the time for the prison to respond to them

expired.   See Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).

     The district court did not address whether Willis had

actually exhausted his administrative remedies, but dismissed the

complaints because Willis failed to provide proof of exhaustion.

The dismissal on that basis was erroneous because Willis was

entitled to rely upon his pleadings in asserting exhaustion.    See

Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998).

     The judgment of the district court dismissing the complaint

for failure to exhaust administrative remedies is VACATED and the

case is REMANDED to the district court for further consideration

of the exhaustion issue.

     Willis’ motion to amend or supplement the record on appeal

is DENIED.

     VACATED AND REMANDED; MOTION DENIED.